DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/IB2017/000112 filed January 27, 2017 and to provisional Application No. 62/287,652 filed January 27, 2016. 

Status of Claims
This Office Action is responsive to the after final amendments filed on April 6, 2022. As directed by the amendment: claim 1 has been amended. Thus, claims 1-17 are presently pending in this application.
Claims 1-6, 8-10, and 12-14 were previously rejected under 35 U.S.C. 103 as being unpatentable over Vann et al. (U.S. Patent No. 6,192,884) in view of Stenzler et al. (U.S. Pub. No. 2004/0060560). Claims 7 and 13-16 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Av-Gay et al. (U.S. Pub. No. 2015/0034084). Claim 11 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Tolmie et al. (U.S. Pub. No. 2013/0192595). Claim 17 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Buess (U.S. Pub. No. 2015/0272475). Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Zucchero on May 9, 2022.
The application has been amended as follows: 
Claim 13 currently recites "wherein the at least one therapeutic gas comprises: nitric oxide, helium, carbon dioxide, hypoxic gas, a diagnostic gas, or any combination thereof.", ln 1-2 shall now read --wherein the at least one therapeutic gas is selected from the group consisting of: nitric oxide, helium, carbon dioxide, hypoxic gas, a diagnostic gas, or any combination thereof.--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Vann et al. (U.S. Patent No. 6,192,884; hereinafter: “Vann”) discloses a system for supplemental oxygen delivery configured to administer at least one therapeutic gas to a patient (Abstract, 100, 200; 500; Fig. 6-7A, 9), comprising: a reservoir tube (102; Fig. 6-7A, 9), having a proximal (A, Fig. A annotated below) and a distal end (B, Fig. A annotated below), wherein the distal end is configured to be open to ambient such that gas moves through the distal end unimpeded (col 8, ln 24-49; Examiner notes: Vann discloses the reservoir as open ended at the distal end.); and; wherein the reservoir tube has a volume larger than the tidal volume of the patient breath (col 9, ln 32 to col 10, ln 32); a therapeutic gas inlet (C, Fig. A annotated below) at the proximal end of the reservoir (Fig. 6-7A, 9), wherein a delivery tube (D, Fig. A annotated below) is connected to the therapeutic gas inlet and a therapeutic gas source (101; Fig. 6-7A, 9; col 8, ln 24-49; col 9, ln 32 to col 10, ln 32); and a patient interface (112, “M”; Fig. 6-7A, 9; col 8, ln 63 to col 10, ln 32) fluidly connected to the proximal end of the reservoir via an inhalation check valve (104, “V1”; Fig. 6-7A, 9; col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: Vann discloses the valve opens to allow the patient to receive the supply of gas contained in the reservoir.), wherein the patient interface is configured to form a gas-tight seal between the patient and the system (col 9, ln 32 to col 10, ln 32), wherein the inhalation check valve is configured to be closed when the patient is exhaling (Abstract; col 8, ln 24-49; col 9, ln 32 to col 10, ln 32), wherein the at least one therapeutic gas is introduced into the reservoir at the proximal end through the at least one therapeutic gas inlet at a time average flow rate greater than the time averaged inhalation rate of the patient (col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: Vann discloses the reservoir is filled during exhalation and before each inhalation cycle.) and the at least one therapeutic gas flows along the reservoir, from the proximal end to the distal end whilst the patient is exhaling (col 8, ln 24-49; col 9, ln 32 to col 10, ln 32), wherein the inhalation check valve is configured to be open when the patient is inhaling (col 8, ln 24-49; col 9, ln 32 to col 10, ln 32), and wherein the inhalation check valve is configured to allow the at least one therapeutic gas to be administered to the patient col 8, ln 24-49; col 9, ln 32 to col 10, ln 32) and further comprising a sampling port (A, Fig. B annotated below).

    PNG
    media_image1.png
    654
    906
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Vann.

    PNG
    media_image2.png
    459
    773
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 9 of Vann.
Prior art Vann fails to disclose or render obvious the system for supplemental oxygen delivery comprising a sample port is distal to the inhalation check valve and wherein the volume of the at least one therapeutic gas that is introduced into the at least one reservoir tube whilst the patient is exhaling, is greater than the patient's inhaled tidal volume, as recited in independent claim 1.
Prior art of record Stenzler et al. (U.S. Pub. No. 2004/0060560), Av-Gay et al. (U.S. Pub. No. 2015/0034084), Tolmie et al. (U.S. Pub. No. 2013/0192595), and  Buess (U.S. Pub. No. 2015/0272475) alone or in combination fail to remedy the deficiencies of Vann. 
Therefore, independent claim 1, and claims 2-17 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785